Citation Nr: 0122535	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  96-43 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lower brachial plexus traction neuropathy on the left 
side with acromioclavicular joint arthritis (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
November 1972.  He also had service in a reserve component of 
the Armed Forces during a period of active duty training from 
1978 to 1995.

The claims file contains a report of a rating decision in 
March 1996 wherein, in pertinent part, entitlement to service 
connection was granted for lower brachial plexus traction 
neuropathy with assignment of a 20 percent evaluation 
effective April 19, 1995.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO affirmed the determination 
previously entered.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in December 1997, a transcript of 
which has been associated with the claims file.

In November 1999 the Board of Veterans' Appeals (Board) 
initially remanded the case to the RO to accord the veteran a 
requested hearing before a travel Member of the Board.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at the RO in June 2000, a 
transcript of which has been associated with the claims file.

In July 2000 the Board remanded the case to the RO for 
additional development.  

In April 2001 the RO granted entitlement to service 
connection for left acromioclavicular joint arthritis which 
was associated with the service-connected left brachial 
plexus traction neuropathy, and affirmed the 20 percent 
evaluation all effective from April 19, 1995.


The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The medical evidence shows that the veteran's lower brachial 
plexus traction neuropathy on the left side with 
acromioclavicular joint arthritis is manifested by not more 
than mild paralysis of all radicular groups, and is 
productive of functional loss due to pain.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
lower brachial plexus traction neuropathy on the left side 
with acromioclavicular joint arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic 
Code 8513 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was on active 
duty for training with his reserve unit in March 1994 when he 
fell playing basketball.  Upon examination he complained of 
pain of the left shoulder and upper left chest wall.  There 
was some arm tingling about the area of the impact in the 
elbow.  He was diagnosed with a fracture of the first rib, 
anteriorly.  He was treated intermittently from March 1994 to 
April 1995 for various complaints secondary to the initial 
fall.  In August 1994 he had left sided neck pain with 
associated radiation into the arm and forearm.  

The results of an orthopedic evaluation showed he had 
symptoms consistent with traction of the brachial plexus or 
thoracic outlet syndrome.  He was diagnosed with probable 
lower trunk plexus injury verses questionable C-8 
radiculopathy.  In April 1995 he was diagnosed with lower 
brachial plexus traction neuropathy.

In February 1996 the veteran filed claims of entitlement to 
service connection for neck, shoulder, rib and back injuries.  
In March 1996, service connection was granted, in pertinent 
part, for lower brachial plexus traction neuropathy (claimed 
as neck and shoulder injury) with an assignment of a 20 
percent evaluation effective April 19, 1995.

A VA Medical Center (MC) report of June 1996 shows the 
veteran had tingling of the neck, posterior arm and medial 
forearm.  He was diagnosed with C-8 (lower plexus) 
neuropathy, chronic.  In November 1996 he complained of pain 
in the shoulder and hand.  He was right-hand dominant and a 
school bus driver.  He had numbness in the left hand and 
digits four and five when he drove the bus.  On examination, 
his left arm was rated mildly weak to 5-/5 diffusely.  
Sensory examination showed decreased pinprick in the left arm 
of the C8 distribution.  His gait was negative.  He had full 
range of motion of his shoulders, elbows and wrists.  The 
diagnosis was lower brachia plexus traction neuropathy in the 
left side, rated as mild by electromyograph (EMG)/nerve 
conduction velocity (NCV) studies in 1994.

The veteran testified at a hearing before a Hearing Officer 
at the RO.  He stated that he had had difficulty on a daily 
basis with operating a bus for six or eight hours.  He had 
flare-ups in the area of the first rib, and at times could 
not tolerate the pain.  He took Tylenol and at night he had 
taken a muscle relaxant.  He also had swelling in the rib 
area.  Hearing Transcript (Tr.), p. 3.  He continued to work 
but with extreme pain.  Tr., p. 4.  He had sometimes missed 
days from work when he aggravated his condition by constant 
repetitive use of the arm and shoulder when he drove the bus.  
Tr., p. 5.  He stated that after the injury, he was unable to 
lift with his left arm.  Tr., p. 9.  He also had weakness in 
his elbow and wrists.  Tr., p. 10.

The veteran's wife testified that he was unable to help do 
things around the house.  He complained about his shoulder, 
which was always swollen.  He had problems with sleep and she 
would hear him moan with pain.  Tr., p. 7.  

An examination report in July 1996 shows no atrophy, 
fasciculations and normal symmetry of the upper and lower 
extremities.  There was full active range of motion and 5/5 
strength in the bilateral upper and lower extremities.  The 
left supraclavicular fossa had a prominent fullness in the 
area with warmth to touch and extreme tenderness to 
palpation.  

Sensation was intact to light touch and pinprick throughout 
the bilateral upper and lower extremities.  Gait was normal 
and he had symmetrical 2+ deep tendon reflexes.  
Electrodiagnostic findings showed normal nerve conduction 
studies for all nerves tested.  There was a normal EMG study 
of all muscles tested.  The impression was no 
electrodiagnostic evidence of the left upper or left lower 
extremity, radiculopathy or peripheral neuropathy and no 
evidence of thoracic outlet syndrome.  

In October 1997 the veteran complained of ulnar nerve 
symptoms.  Examination showed subclavicular swelling that was 
decreased with abduction of the shoulder.  The diagnosis was 
thoracic outlet syndrome.  X-ray showed a normal study.

A second opinion evaluation regarding brachial plexus 
traction neuropathy was conducted in May 2000.  The examiner 
noted that the pain in the veteran's arm was made worse by 
driving a vehicle, lifting objects and by use of the left 
upper extremity.  On examination there was fullness in the 
left supraclavicular fossa, which appeared to be either 
swelling or a small soft tissue mass.  

There was slightly impaired range of motion of the left 
shoulder as compared to the right with some weakness graded 
as 4+/5.  Forward flexion on the left was to 160 degrees, 
abduction was to 120 degrees, extension was to 30 degrees, 
internal rotation was 45 degrees and external rotation was 30 
degrees at the left shoulder.  

Elbow range of motion was full.  Wrist range of motion was 
also full both actively and passively.  There was some 
numbness in the C8 dermatome and the ulnar half of the left 
hand.  Adson's and costoclavicular maneuvers caused 
diminished pulse on the left, and hyperabduction maneuver for 
the left arm caused complete eradication of the pulse at the 
radial artery on the left.  Reflexes were +1/4 at the biceps, 
triceps, and brachioradialis bilaterally.  

The diagnosis was clavicular fracture with residual sequela 
also of a brachial plexus traction injury which involved the 
left upper extremity manifested as numbness and weakness of 
the left upper extremity, pain with activity of the left 
upper extremity, decreased range of motion of the left 
shoulder and numbness in the left hand.  In addition to the 
findings of decreased sensation, there was some vascular 
compromise reproduced by thoracic outlet maneuvers for the 
left arm.  

A magnetic resonance imaging (MRI) of the left brachial 
plexus was taken in May 2000.  It showed no evidence of nerve 
root avulsion.  There was no evidence of mass impinging upon 
the trunks, divisions, cords, or branches of the brachial 
plexus.  The impressions were old healed fracture distal 
clavicle and otherwise negative MRI of the brachial plexus.

In a June 2000 follow-up to the May 2000 office visit and EMG 
and NCV studies, the impression was that the EMG was negative 
for any evidence of peripheral neuropathy, distal sensory 
motor neuropathy, or abnormality secondary to axillary 
conduction as measured through the F waves bilaterally.  The 
examiner noted that the impression represented a residual 
sequela of the veteran's traumatic injury to the left 
shoulder with a fracture of the left clavicle and incomplete 
brachial plexus injury primarily involving lower trunk C8 on 
the left.  He further noted that the implications were that 
this would clinically cause pain, weakness, and impaired 
motion of the left shoulder and left hand.

At his personal hearing before the undersigned Member of the 
Board at the RO, the veteran testified that within six hours 
of when he drove a bus with use of his arms, shoulders and 
hand, particularly on the left side, his arm would become 
numb.  

He had experienced shooting pain in his arm, which had gone 
numb to the point that he had to relax his left arm and 
maneuvered with his right arm.  He had taken Tylenol for pain 
and a muscle relaxant at night.  Tr.,  p. 4.  His arm was 
weak to the point that he could not pull out groceries from 
the trunk of the car.  He could not grab or hold an item due 
to pain and numbness in the left arm.  Tr., p. 5.  He could 
not lift his arm overhead without pain.  Tr., p. 6.  On an 
average he would miss three days from work each month.  Tr., 
p. 8.  

In January 2001 a VA examination for left shoulder and arm 
pain was conducted.  The veteran reported numbness in the 
entire left arm and pain and popping in the shoulder.  He had 
weakness and paresthesias in the left arm.  He described 
symptoms of pain, stiffness, recurrent subluxations, 
swelling, possible dislocation, occasional locking, and lack 
of endurance in the shoulder.  His symptoms were constant, 
excruciating and flared-up daily.  Overuse and carrying 
objects above his shoulder exacerbated the injury.  The 
flare-ups that affected him daily caused insomnia and pain 
when he performed duties at work and home.  He further 
reported redness and discoloration of the skin of the 
extremities.

It was noted that the veteran was able to brush his teeth, 
dress himself with difficulty, shower, cook, vacuum, walk, 
drive a car, shop, take out the trash and climb stairs.  He 
was unable to push a lawnmower or garden.  He was employed as 
a bus driver and worked eight hours per day.  On examination 
the appearance of the left shoulder was abnormal with 
swelling and fullness of the supraclavicular area, and pain 
with cross-arm adduction of the shoulder in the area of the 
acromioclavicular joint.  

Range of motion of the shoulder, both active and passive, was 
within normal limits.  Flexion was to 10 degrees; adduction 
was to 20 degrees, and 15 degrees of internal rotation caused 
pain.  There was pain on range of motion testing but his 
range was not affected.  His strength, however, was affected 
during the last 10 to 20 degrees.  Adson's test was positive, 
with decreased radial pulses on hyperabduction and external 
rotation with contralateral rotation of the head, 
bilaterally.




The appearance of the elbows was within normal limits.  He 
had normal active and passive range of motion, with no pain 
noted on examination.  There was no atrophy noted of the 
deltoids, biceps, triceps, infraspinatus and supraspinatus 
muscles.  Range of motion of the elbow was 0 to 145 degrees 
flexion, 0 to 85 percent supination and 0 to 80 degrees 
pronation.  X-ray findings of the left elbow were within 
normal limits.

On neurologic examination reflexes and sensory were within 
normal limits.  Motor strength was 5/5 in the deltoid, 
internal and external rotators of the shoulders, biceps, 
triceps, wrist extensors, and flexors of the hand intrinsic 
muscles.  There was no atrophy of the forearm extensors or 
flexor compartments or hand intrinsic muscles.  The diagnoses 
were healed distal clavicle and first rib fracture, mild 
acromioclavicular joint arthritis and C8 neuropathy, 
currently not active.  

The examiner noted that the veteran's service-connected left 
brachial plexus neuropathy appeared to cause pain only, with 
secondary weakness during the neck pain episodes.  The 
majority of his symptoms were from acromioclavicular 
osteoarthritis.  

Neuropathy was mild and did not appear to have caused 
significant weakness of movement, excess fatigability or 
incoordination; however, during the last 10 degrees to 20 
degrees of range of painful shoulder motion, it had caused a 
mild decrease in coordination, a mild increase in 
fatigability and a mild decrease in strength.  

The examiner noted that this would only appear to affect 
civilian occupations, which would require heavy lifting and 
overhead activities and should not affect the veteran's 
current job description.  Pain was visibly manifested on the 
veteran's face in the final 10 to 20 degrees of shoulder 
motion.  There was no evidence of muscle atrophy or skin 
changes associated with his service-connected disability.  
The veteran's shoulder pain was compounded by associated 
acromioclavicular arthritis.

An independent medical examination of the veteran for VA 
compensation purposes was conducted in January 2001.  He 
reported symptoms of pain and decreased range of motion of 
the left shoulder, weakness in the left arm (non-dominant 
arm), radiating pain down his left shoulder and numbness in 
digits four and five of the left hand.  

On examination there was a slight decreased grip strength in 
the left hand.  There was no atrophy or fasciculations.  He 
had decreased left shoulder range of motion rated at 80 
percent of normal.  There was mild decreased pinprick in the 
left hand in the ulnar nerve distribution.  Gait was 
unremarkable.  The impression was left brachial plexopathy 
with symptoms that had not resolved in over six years.  The 
examiner commented that the veteran had weakened movement and 
decreased range of motion in the left shoulder, and numbness 
in the left ulnar nerve distribution.  There was subjective 
presence of pain on movement of the left shoulder, but no 
evidence of disuse or functional impairment.  His condition 
was rated as mild, and the examiner noted it would not 
interfere with his ability to work as a bus driver.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003.  It states that degenerative (traumatic) arthritis 
established by X-ray findings are to be rated based on 
limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 ( 2000).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, Diagnostic Code 5003 
authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  Id.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203 (2000).  The range 
of motion of these joints is provided at 38 C.F.R. § 4.70 
Plate I (2000).

A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In this case, 
the veteran's disability is concentrated on the left side and 
as he is right-handed, his left-sided disability is 
considered part of the minor extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent (minimum) for the minor 
arm.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 30 percent evaluation.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2000).

Under Diagnostic Code 5201, a minimum 20 percent evaluation 
is provided for limitation of motion at the shoulder level 
where either the major or minor upper extremity is involved.  
A 20 percent evaluation is provided for the minor extremity 
where limitation of motion of the arm is midway between the 
side and shoulder level.  A 30 percent evaluation is provided 
for the minor extremity where arm motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

However, regulations require that a finding of dysfunction 
due to pain be supported by, among other things, adequate 
pathology.  See 38 C.F.R. § 4.40 (2000).

The Court has held that a lay person can provide evidence of 
visible symptoms.  See 66 Fed. Reg. 45,620, 54,630 (Aug. 29, 
2001 (to be codified at 38 C.F.R. § 3.159(a)(2)); see also 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may be assigned if there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

The Rating Schedule notes that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  The maximum rating for neuritis not 
characterized by organic changes like this will be as 
moderate, incomplete paralysis.  See 38 C.F.R. § 4.123 
(2000).

The Rating Schedule notes that neuralgia, cranial or 
peripheral, characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale with a maximum equal to moderate 
incomplete paralysis.  See 38 C.F.R. § 4.124 (2000).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the evaluation should 
be for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note preceding Diagnostic Code 8510 (2000) 
(emphasis added). 

A 20 percent evaluation is warranted for mild incomplete 
paralysis of the upper, middle and lower radicular groups of 
the minor extremity.  A 30 percent evaluation is warranted 
for moderate incomplete paralysis of the upper, middle and 
lower radicular groups of the minor extremity, and a 40 
percent evaluation is warranted for severe incomplete 
paralysis of the upper, middle and lower radicular groups of 
the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 
8510, 8511, 8512 (2000).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8510, if paralysis 
is complete, (all shoulder and elbow movements are lost or 
severely affected and hand and wrist movements are not 
affected) a 60 percent evaluation is warranted.  A 60 percent 
evaluation is warranted under 38 C.F.R. § 4.124a, Diagnostic 
Code 8511 if there is complete paralysis (the adduction, 
abduction and rotation of the arm, flexion of the elbow and 
extension of the wrist is lost or severely affected).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8512, if there is 
complete paralysis of all intrinsic muscles of the hand and 
some or all of the flexors of the wrist and fingers 
(substantial loss of the use of the hand), a 60 percent 
evaluation is warranted.  See 38 C.F.R. § 4.124a Diagnostic 
Codes 8510, 8511, 8512 (2000).  

Diagnostic Code 8513 provides evaluation where all radicular 
groups are affected.  Under Diagnostic Code 8513, a 20 
percent evaluation is warranted for mild incomplete paralysis 
of all radicular groups of the minor extremity.  A 30 percent 
evaluation requires moderate incomplete paralysis of the 
minor extremity.  A 60 percent evaluation requires severe 
incomplete paralysis of the minor extremity.  An 80 percent 
evaluation will be awarded if there is compete paralysis of 
the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 
8513 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (2000).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000). 


Analysis

Preliminary Matter:  Duty to Assist

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by the 
veteran as well as authorized by him to be obtained.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); see also McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).




In light of the foregoing, the Board is satisfied that as a 
result of the November 1999 and July 2000 remands, all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist as mandated under 38 U.S.C.A. § 5103A 
(West Supp. 2001). 

In that regard, the veteran and his wife proffered testimony 
during a hearing before the Hearing Officer at the RO in 
December 1997 and the veteran proffered testimony during a 
hearing before the undersigned Member of the Board sitting at 
the RO in June 2000.  In addition, he was afforded 
compensation examinations in January 2001.  Moreover, other 
evidence has been obtained which is probative thereof.  The 
Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), modifying the adjudication of 
all pending claims.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  

The veteran and his representative have also been apprised of 
the evidence needed to substantiate the claim on appeal.  The 
record is replete with rating decisions, correspondence, 
statement of the case and supplemental statements of the 
case, all advising of the nature of the RO's adjudications, 
evidence reviewed and needed, and application of criteria.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of his claim for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The veteran has a lower brachial plexus traction neuropathy 
on the left side with acromioclavicular joint arthritis 
evaluated as 20 percent disabling and rated under Diagnostic 
Code 8513, consistent with mild paralysis of all radicular 
groups.  

After a careful review of the medical evidence, the Board 
finds that the 20 percent evaluation under Diagnostic Code 
8513 more nearly approximates the disability presented in 
this instance.  

The medical evidence shows that on examination in July 1996, 
the veteran's diagnostic impression was that there was no 
radiculopathy, peripheral neuropathy or thoracic outlet 
syndrome present.  Moreover, although the records shows that 
there was subclavicular swelling and a diagnosis of thoracic 
outlet syndrome in October 1997, x-rays showed a normal 
study.  

On examination in May 2000, there was slightly impaired range 
of motion of the left shoulder and elbow range of motion was 
full.  A MRI taken of the brachial plexus resulted in 
negative findings.  Range of motion of the left shoulder was 
reported to be within normal limits.  X-ray findings of the 
left elbow were also within normal limits.  

Furthermore, the examiner who conducted the January 2001 VA 
examination opined that the veteran's distal clavicle and 
first rib fracture were healed and he had mild 
acromioclavicular joint arthritis and C8 neuropathy was 
inactive.  In addition he noted that his neuropathy was mild.  

The examiner who conducted the medical examination in June 
2001 opined that the veteran's condition was mild and would 
not interfere with his ability to work as a bus driver.  

As shown above, the manifestations of the veteran's service-
connected disability do not demonstrate symptomatology 
sufficient to meet or approximate the next higher level of 
disability, which is moderate incomplete paralysis in all 
radicular groups under Diagnostic Code 8513.  Nor is a higher 
evaluation warranted under Diagnostic Codes 8511 and 8512, 
the evaluation criteria of which are similar as applied in 
the instant case.

In addition, the next higher rating of 30 percent under 
Diagnostic Code 5201 is not warranted in this case.  
Diagnostic Code 5201 contemplates limitation of motion of the 
minor arm to 25 degrees from the side.  A review of the 
record shows that the veteran's arm motion is not limited to 
that extent.  The overall record lacks findings that meet or 
more nearly approximate the criteria for a 30 percent 
evaluation under Diagnostic Code 5201.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Board has considered whether an evaluation in excess of 
20 percent is warranted under Diagnostic Codes 5200 and 5202, 
and finds that there is no medical evidence demonstrating 
ankylosis of the scapulohumeral articulation, or impairment 
of the humerus, respectively.  The medical evidence of record 
shows a healed distal clavicle. a first rib fracture, mild 
acromioclavicular joint arthritis and neuropathy.  Thus, 
Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation, and Diagnostic Code 5202, impairment of the 
humerus, are not for application.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202.

In this case, the Board must also consider functional loss 
due to pain or weakness, fatigability, incoordination or pain 
on movement under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Here, the diagnostic codes which 
are applicable toward rating the veteran's service-connected 
disability are predicated on limitation of motion.

Functional loss due to pain on use is shown in the record.  
In May 2000, the examiner noted that pain in the veteran's 
arm was made worse by driving, lifting and using the left 
upper extremity.  The examiner also indicated that the 
veteran had weakness of the left upper extremity and pain 
with activity.  On follow-up examination in June 2000 the 
examiner opined that from clinical observation, the veteran's 
condition would cause pain, weakness and impaired motion of 
the left shoulder and hand.  

The veteran testified that his arm was weak and he could not 
grab or hold an item due to pain.  He also experienced pain 
on use and could not lift his arm overhead without pain.  The 
VA examiner in January 2001 indicated that the veteran 
experienced pain on range of motion testing.  The examiner 
further opined that the left brachial plexus neuropathy 
appeared to cause pain only with secondary weakness during 
neck pain episodes.  

Painful shoulder motion was demonstrated during the last 10 
to 20 degrees, and the examiner noted that such would cause a 
mild decrease in coordination and strength and an increase in 
fatigability.  It would also affect his ability to perform 
heavy lifting and overhead activities.  The examiner who 
conducted the independent medical examination noted that the 
veteran had weakened movement, decreased range of motion and 
the subjected presence of pain in the left shoulder.

Based upon the foregoing, the Board finds that an additional 
10 percent is warranted from the initial date of the grant of 
service connection, i.e., April 19, 1995, as functional loss 
due to pain has been ongoing since then based on the 
accumulated evidentiary record.  See DeLuca, supra.

In view of the above discussion, the Board notes that the 
veteran's service-connected disability characterized as lower 
brachial plexus traction neuropathy on the left (minor) side 
with acromioclavicular joint arthritis warrants a 30 percent 
evaluation based on demonstrated functional impairment of the 
left arm.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, Diagnostic 
Code 8513 (2000).

As the Board noted earlier, this case involves an appeal as 
to the initial grant of service connection and the disability 
evaluation assigned.  In cases of this kind, it is 
permissible to assign staged ratings for various periods of 
time depending upon the nature and extent of severity of the 
disability at issue during the subject period of time.  The 
Board finds no basis upon which to predicate assignment of 
staged ratings in the veteran's case at hand.  See Fenderson, 
supra.


Additional Consideration

With respect to the above claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran an increased evaluation on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
this case to the director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

The veteran's lift upper extremity disability has not been 
shown to have required frequent inpatient care, or to have 
markedly interfered with employment.  He is employed full-
time as a bus driver.  In addition, a compensation medical 
examiner noted that the veteran's condition does not 
interfere with his ability to work as a bus driver.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his lower brachial plexus traction 
neuropathy on the left side with acromioclavicular joint 
arthritis.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  


ORDER

Entitlement to an increased evaluation of 30 percent for 
lower brachial plexus traction neuropathy on the left side 
with acromioclavicular joint arthritis is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



